Citation Nr: 1729175	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-21 120	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than June 24, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD) with depressive disorder.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted entitlement to service connection for: PTSD with depressive disorder, with a 70 percent rating, effective June 24, 2011; tinnitus, with a 10 percent rating, effective June 24, 2011; and bilateral hearing loss, with a noncompensable rating, effective June 24, 2011.  

In a June 2016 decision, the Board determined that the Veteran met the equitable tolling requirement for submission of her August 2012 substantive appeal (VA Form 9) and affirmed the RO's decision to permit equitable tolling.  The Board also denied the claims for earlier effective dates for PTSD with depressive disorder, tinnitus, and bilateral hearing loss.  In August 2016, the Veteran filed a motion for reconsideration of the Board's decision and limited the scope of the motion to the denial of an earlier effective date for the grant of service connection for PTSD with depressive disorder.  See 38 C.F.R. §§ 20.1000, 20.1001 (2016).  In January 2017, a Deputy Vice Chairman of the Board granted the motion for reconsideration.  Thus, only this matter is now before an expanded panel.  38 U.S.C.A. § 7103(b) (West 2014).


FINDINGS OF FACT

1.  On June 24, 2011, the Veteran submitted a Fully Developed Claim (VA Form 21-526EZ) claiming, in part, entitlement to service connection for PTSD and major depressive disorder. 

2.  The Veteran did not file an informal or formal claim for entitlement to service connection for any acquired psychiatric disability prior to June 24, 2011.

3.  The Veteran's entitlement to service connection for PTSD with depressive disorder was not established because of a correction, change, or modification of a military record, or of a discharge or dismissal, or because of other corrective action by a competent military, naval, or air authority.  



CONCLUSION OF LAW

The criteria for an effective date earlier than June 24, 2011, for the grant of service connection for PTSD with depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, because the application of the law to the undisputed facts is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The Veteran contends that she is entitled to an earlier effective date for the grant of service connection for PTSD with depressive disorder because she was placed on the Temporary Disability Retired List (TDRL) in February 2007, she communicated with a Veterans Service Organization (VSO) representative regarding filing a claim, and she delayed filing her claim because she was attempting to correct errors in her service medical records, which have been corrected.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The law regarding effective dates states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)(1); 38 C.F.R. § 3.151(a).  For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim. The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims.  See 38 C.F.R. § 3.155; 79 Fed. Reg. 57660-01.  However, prior to the effective date of the amendment, an informal claim was any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  The record shows that the Veteran filed her VA Form 21-526EZ in June 2011; thus, the pre-March 24, 2015 VA laws and regulations govern her claim for an earlier effective date.  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  Id.

"Application" is not defined by 38 U.S.C.A. § 5110(a).  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Rodriguez, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Id.  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out that the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."  However, medical evidence reflecting treatment for and diagnosis of a disorder does not constitute, by itself, an informal original claim for service connection under 38 C.F.R. § 3.155(a), "because the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that disorder.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see Lalonde v. West, 12 Vet. App. 377 (1999); see also Brannon v. West, 12 Vet. App. 32 (1998).  

Additionally, VA laws and regulations state that where entitlement is established because of the correction, change or modification of a military record, or of a discharge or dismissal, by a Board established under 10 U.S.C. 1552 or 1553, or because of other corrective action by competent military naval, or air authority, the award will be effective from the latest of these dates: (1) Date application for change, correction, or modification was filed with the service department, in either an original or a disallowed claim; (2) Date of receipt of claim if claim was disallowed; or (3) One year prior to date of reopening of disallowed claim.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(g).  

Thus, in order for the provisions of 38 C.F.R. § 3.400(g) to be applicable to the Veteran's case, her entitlement to service connection for PTSD with depressive disorder must have been established because of a correction, change, or modification in her service records.  

The Board has thoroughly reviewed the evidence of record and finds that an effective date earlier than June 24, 2011, for the grant of service connection for PTSD and a depressive disorder is not warranted.  The reasons for this determination follow.

On June 24, 2011, VA received the Veteran's VA Form 21-526EZ claiming, in part, entitlement to service connection for PTSD and a depressive disorder.  Accompanying this form, the Veteran submitted a correspondence in which she requested a February 3, 2007, effective date because this date coincided with her placement on the TDRL for PTSD.  Additionally, the record shows that the Veteran and an AMVETS VSO representative corresponded through electronic mail (e-mail) on many occasions in 2011, but prior to the Veteran's filing of a formal claim, in which they discuss the Veteran's filing of a future claim for VA benefits.  

The Veteran did not file an informal or formal claim for entitlement to service connection for any acquired psychiatric disability prior to June 24, 2011.  The evidence shows that the earliest date of claim is her VA Form 21-526EZ, which was received by VA on June 24, 2011.  Although the Veteran contends that she is entitled to an effective date of February 3, 2007, on the basis that she was placed on the TDRL, the Board is bound by the requirements of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, which require that the effective date of an original claim be the date of claim, formal or informal, and not an earlier date.  Under 38 U.S.C.A. § 5110(a), it provides that an effective date of an award based on an original claim "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefor."  (Italics added for emphasis.)  Under 38 C.F.R. § 3.400, it provides that the effective date of an award of compensation based on an original claim will be the "date of receipt of the claim or the date entitlement arose, whichever is later."  (Italics added for emphasis.)  There is no written correspondence between the Veteran and VA, to include a verbal communiation that was put into writing, that may be construed as an informal or formal claim for compensation prior to June 2011.  Although the claims file includes the 2011 e-mails between the Veteran and the AMVETS VSO, there is no written correspondence between the Veteran and any VA personnel (VSOs are not VA employees) which may be construed as an informal claim.  In fact, certain e-mails between the Veteran and the VSO allude to the fact that the Veteran was preparing to file a claim.  See May 24, 2011 e-mail from the Veteran wherein she wrote, "I'm almost ready to file my claim."  Accordingly, the evidence shows that the Veteran did not file a formal or informal prior to June 24, 2011. 

Nevertheless, the Veteran contended in her August 2016 motion for reconsideration that she is entitled to an effective date of August 24, 2009, because this is the date of application for correction of her service medical records.  She noted that the Air Force Board of Correction of Military Records (AFBCMR) corrected some of her service records in 2010 and she cited to 38 C.F.R. § 3.400(g)(1) to support her contention that she is entitled to an earlier effective date.  Furthermore, she asserted in a June 2011 statement accompanying her formal claim that she delayed filing her claim due to "significant errors, omissions and prejudicial documentation in [her] service medical records," which she sought to have corrected before filing her claim.  She alleged that these records were significant in her erroneous processing by the Medical Evaluation Board (MEB), the Physical Evaluation Board (PEB), and her subsequent appeals to Air Force administrative boards.  She also contended that the Air Force erroneously determined that her disabilities were non-combat-related on her PEB and retirement orders but that other documents, including her DD-214, medal citations, and deployment medical records showed her participation in and deployment during Operation Iraqi Freedom and Operation Enduring Freedom in 2003.  She made similar contentions in September 2011, August 2012, December 2015, and January 2016.  

A review of the record indicates that the corrective action the AFBCMR undertook related to the Veteran's contentions that her acquired psychiatric disorder symptoms should have been rated higher than the assigned disability rating at the time of her determination that she was unfit to perform the duties of her office, rank, grade, or rating by reason of a physical disability, i.e., April 11, 2009.  Specifically, as outlined in the AFBCMR's October 2010 executive order, the MEB referred the Veteran's case to the Informal Physical Evaluation Board (IPEB), which found her unfit and recommended placing her name on the TDRL with a disability rating of 50 percent.  The Veteran appealed this rating; however, her name was placed on the TDRL for major depressive disorder (MDD) associated with PTSD.  In July 2008, the IPEB recommended that she be removed from the TDRL and separated with severance pay with a 10 percent disability rating.  The Veteran appealed to the Formal Physical Evaluation Board (FPEB) for a 70 percent disability rating, but received a permanent retirement with a 30 percent disability rating.  She appealed this determination to the Secretary of the Air Force Personnel Committee (SAFPC), which reduced her 30 percent disability rating to 10 percent, which reduction revoked her retirement eligibility.  On August 24, 2009, the Veteran filed an application for correction of military records (DD-149) with the AFBCMR.  In October 2010, the AFBCMR increased her disability rating to 30 percent for MDD associated with PTSD and concluded that she was entitled to receive basic pay when she was determined to be unfit to perform the duties of her office, rank, grade, or rating by reason of a physical disability in April 2009.  

In its July 2011 rating decision, the RO granted service connection for PTSD with depressive disorder as directly related to the Veteran's military service because her service treatment records showed that she went before the PEB and was diagnosed with these disorders.  The RO also determined that this disability was service connected because it occurred in the line of duty and because she participated in aerial flights under combat conditions in Iraq and Afghanistan, which showed that her claimed stressor for PTSD was consistent with the places, types, and circumstances of her service.  See 38 U.S.C.A. § 1154 (West 2014).  

The Board determines that the application of 38 U.S.C.A. § 5110(i) and 38 C.F.R. § 3.400(g) to the facts of this case does not allow for an effective date prior to June 24, 2011, for the grant of service connection for PTSD with depressive disorder.  Initially, the Board notes that 38 C.F.R. § 3.400(g)(2) and (g)(3) are inapplicable to the Veteran's case because her claim for service connection was never disallowed.  Furthermore, her service and VA treatment and personnel records, as well as her Air Force personnel records, show that her entitlement to service connection for PTSD with depressive disorder was not established because of a correction, change, or modification of a military record, or of a discharge or dismissal, or because of other corrective action by a competent military, naval, or air authority.  Specifically, the Veteran's multiple appeals and attempts to correct her service records, including the successful October 2010 modification of her records by the AFBCMR, did not pertain to her eligibility for service connection for her acquired psychiatric disorder.  Rather, all of the changes, modifications, and corrections to her service records pertained to the percentage rating of her disability and eligibility for basic pay.  

The Board notes that the July 2011 rating decision considered the Veteran's participation in combat in Iraq and Afghanistan in granting service connection for PTSD with depressive disorder.  The Board has also considered the Veteran's June 2011 contention that the Air Force erroneously determined that her disabilities were non-combat-related on her PEB and retirement orders.  However, as indicated by the Veteran in that statement, other documents in her claims file, including her DD Form 214, medal citations from March 2004 and January 2005, and deployment medical records showed her participation in Operation Iraqi Freedom and Operation Enduring Freedom.  Thus, any correction, change, or modification in her PEB documents and retirement orders would not have impacted her eligibility or the RO's July 2011 grant for service connection for the disability on appeal.  Overall, there is no indication in the record that the RO would not have granted service connection for PTSD with depressive disorder based on the uncorrected service records. 

In sum, the record indicates that the Veteran did not submit her claim until June 24, 2011, and there is no other claim, informal or formal, prior to that date.  Additionally, any correction, change, or modification of a military record, discharge, or dismissal, or any other corrective action by any military, naval, or air authority, did not establish her entitlement to service connection for PTSD with depressive disorder.  The applicable laws and regulations afford no equitable relief.  Thus, there is no basis on which an earlier effective date may be assigned, and the proper effective date is June 24, 2011.  Accordingly, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.155(a), 3.400.


ORDER

An effective date earlier than June 24, 2011, for the grant of service connection for PTSD with depressive disorder is denied.  




			
                  K. PARAKKAL                                             L. HOWELL                     
              Veterans Law Judge                                     Veterans Law Judge               
         Board of Veterans' Appeals                        Board of Veterans' Appeals         




_____________________________
A. P. SIMPSON
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


